Citation Nr: 0943674	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-23 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a low back disability 
with secondary hip and leg disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's low back disability clearly and 
unmistakably existed prior to service and did not permanently 
worsen or increase in severity beyond the natural progression 
during service.


CONCLUSION OF LAW

A low back disability with secondary hip and leg disabilities 
was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board observes that 
the RO issued VCAA notices to the Veteran in February 2006, 
March 2006 and September 2006 letters which informed him of 
the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The March 2006 letter informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  All the VCAA notices 
were issued prior to the February 2007 rating decision from 
which the instant appeal arises.  Thus, the Board concludes 
that the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and private medical treatment records and evaluations 
are of record, as well as records from the Social Security 
Administration (SSA), the Veteran's disability insurance 
carrier, and the Veteran's written statements regarding the 
circumstances of his back disability, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a low back disability with secondary 
hip and leg disabilities.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a current VA examination is not found to be 
necessary to decide the claim for service connection for a 
back disability because the Board finds that the record 
contains sufficient competent medical evidence to decide the 
claim and additional examination would not provide any more 
information than is already associated with the claims file.  
While the Veteran claims his back disability is due to 
service, as will be discussed below, he has not been shown to 
have an event, disease, or injury in service to which current 
disorders could be related.  While noting the Veteran's 
assertions, the record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.  In this regard, temporary or intermittent flare-ups 
of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence to show increased disability 
for the purposes of determinations of service connection 
based on aggravation unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Veteran and his representative contend that 
his current low back disorder is the result of a low back 
injury he incurred during basic training in service.  The 
Veteran contends that he never experienced any back problems 
prior to his inservice back injury.

A review of the evidence of record shows that the Veteran's 
physical examination at the time of the July 1969 enlistment 
examination did not indicate any abnormalities of the spine 
and there was no indication of any significant or interval 
history regarding any prior back problems.  However, his 
service treatment records indicate that he was initially seen 
for complaints of problems with his "spinal cord" on 
December 15, 1969, just 10 days after his entrance into 
active duty.  An orthopedic consultation report, dated 
December 18, 1969, notes the Veteran had chronic low back 
problems and that X-ray studies showed spondylolysis and 
Grade I spondylolisthesis.  While physical examination 
revealed bilateral lumbosacral tenderness and positive 
straight leg raising bilaterally at 60 degrees, the back was 
neuromuscularly intact with flexion to 75 degrees.  A 
December 19, 1969 report of medical history shows that the 
Veteran reported having a bad back with severe pain in the 
lower back especially when bending.  At that time, a 
physician reviewed the Veteran's statements in the history 
and found that he had not experienced a significant illness 
or injury since induction and that he was cleared medically 
for separation.  A December 22, 1969 Medical Evaluation Board 
narrative summary notes that the Veteran presented with a 
past history that was not remarkable except for a history of 
chronic low back problems primarily located in the 
lumbosacral area.  After examining the Veteran, the examiner 
found that the Veteran's diagnosed bilateral spondylolysis 
with Grade I spondylolisthesis existed prior to his entry 
into service and had not been aggravated by service beyond 
the normal progression of the disease.  It was recommended 
that he be discharged as a result of his preexisting 
condition and that he also be advised to consult with his 
doctor upon his return to civilian life.  The Medical Board 
report, also dated December 22, 1969, indicates that the 
chronic condition could be progressive and made the Veteran a 
poor risk for continued military service.  That same day, the 
Veteran signed an application for discharge, noting that he 
had been advised that his low back condition was considered 
to have existed prior to his entry in to active duty and was 
not incident to or aggravated by his service.  He was also 
advised of his right to consideration of his case by a 
physical evaluation board, but indicated that he did not 
elect to exercise this right.  Based on examination and X-ray 
studies, military orthopedic specialists found that the 
Veteran's low back disability had existed prior to service 
and had not been aggravated therein.  

Private treatment records, dating from February 1972 to April 
2001, indicate that the Veteran initially complained of pain 
in his lumbo-dorsal area in February 1972.  The treatment 
record, while noting that he had a history of 
spondolylolthesis in service, indicates that the cause of his 
current back pain was unknown.  Ongoing treatment records 
show the Veteran frequently complained of back pain following 
lifting appliances and televisions at work.  In December 
1981, he reported the onset of back pain several days after 
lifting a box.  In July 1996, he experienced back pain a day 
after lifting appliances and televisions.  Several other 
treatment records note the Veteran injured his back when he 
lifted a TV in March 2000.  These treatment records show 
diagnoses of back strain, myositis, degenerative changes and, 
as early as 2001, stenosis.  

An August 2000 psychiatric examination for disability 
determination for SSA, notes the Veteran's reported history 
of having had back problems "on and off" since 1969.  He 
further stated that his problems started when he lifted a TV 
at work and felt severe back pain the next day.  A June 2003 
independent medical evaluation notes that the Veteran was 
alleging disability due to a low back pain he sustained while 
lifting a TV set in May 2002.  

In an April 2001 letter, the Veteran's private treating 
physician states that he had personally known the Veteran 
since November 1998 and that the Veteran had been a patient 
at the physician's clinic since February 1972.  The physician 
notes that the Veteran has a long-standing back problem that 
was identified on his first visit.  

Initially, the Board finds that the presumption of soundness 
is applicable in this case because the Veteran's June 1969 
induction physical examination did not show any abnormalities 
of the spine and there was no indication of any significant 
or interval history regarding any prior back disorder at that 
time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, 
since a low back disability was not noted on entrance, the 
Veteran is entitled to a rebuttable presumption of soundness.  

The Board finds that the most probative evidence of record 
constitutes clear and unmistakable evidence that a low back 
disability, diagnosed as bilateral spondylolysis with Grade I 
spondylolisthesis, existed prior to service entrance.  
Although the Veteran believes that he initially injured his 
back in service, all the physicians who examined him in 
service concluded that his back condition preexisted service.  
Moreover, at the time he initially sought treatment in 
service, he complained of problems with his spinal cord, but 
did not report any back injury.  Likewise, another treatment 
records, just 3 days later indicates that the Veteran had 
"chronic" back pain.  After examining the Veteran, the 
medical evaluation board found that his back disability 
preexisted his service.  This is consistent with the other 
evidence of record, including the fact that the Veteran's 
symptoms manifested so soon after his entrance into active 
duty and that there is no contemporaneous report of a back 
injury, but rather notation of a "chronic" back problem.  
Therefore, the Board finds that the evidence of record 
indicates that the Veteran's low back disability clearly and 
unmistakably existed prior to service.

Moreover, the Board finds that the record in this case 
contains clear and unmistakable evidence that the Veteran's 
pre-existing back disability, diagnosed in service as 
spondylolysis and Grade I spondylolisthesis, was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In this 
regard, while the Veteran clearly experienced low back 
symptomatology within 5 days after his entrance into service, 
the fact that he exhibited symptoms in service, in and of 
itself, is not sufficient to show that the underlying 
condition, as contrasted to the symptoms, worsened.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 
296; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Although the Veteran did experience some back pain in 
service, as noted above, after examination, taking X-ray 
studies and evaluation, a team of military orthopedic 
specialists concluded that the Veteran's condition was not 
aggravated during service.  The medical board narrative 
report and associated examination reports were predicated on 
physical examination of the Veteran, as well as X-ray 
findings.  Moreover, the reports are supported by the 
contemporaneous clinical evidence.  Therefore, the Board does 
not find the military medical reports finding that the 
Veteran's preexisting back condition was not aggravated by 
service to be conclusory, but rather supported by clinical 
findings.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Further, the Veteran was medically discharged within 1 month 
of his entrance into active service because he was found to 
be unfit for active service due to his back disability.  
Likewise, although he was advised by military physicians to 
consult a physician when he returned to civilian life, post-
service treatment records show that he did not do so prior to 
February 1972.  Moreover, only two post-service treatment 
records note any back complaints in service and none of the 
treatment records link the Veteran's current back problems to 
his service or indicate that his preexisting spondylolysis 
and Grade I spondylolisthesis worsened during his short 
period of service beyond the natural progression of the 
condition.  Finally, the preponderance of the post-service 
treatment records frequently link the Veteran's current low 
back disability to intercurrent back injuries sustained after 
lifting appliances at his place of employment.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing an initial back 
injury in service, and experiencing ongoing back problems 
since that time.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

Although the Veteran believes his current back disability 
with secondary hip and leg disabilities is the result of an 
inservice injury, the Board finds that the evidence does not 
support that assertion.  Indeed, the objective 
contemporaneous evidence from service does not reflect any 
back injury and during the evaluation of his back by the 
Medical Board, no back injury was complained of or 
identified.  This weighs against finding an injury in 
service.  In addition, the Veteran is not competent to 
provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
attaches greater probative weight to the clinical evidence 
and the finding indicating chronic symptoms while not 
indicating any injury contemporaneous to the Veteran's 
contended back injury in service to his current 
recollections.  

Based on the foregoing, the Board finds that the Veteran's 
low back disability clearly and unmistakably existed prior to 
service and that it was not aggravated by service.  Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  
See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's low back disability was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for a low back disability with 
secondary hip and leg disabilities is not warranted.


ORDER

Service connection for a low back disability with secondary 
hip and leg disabilities is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


